Citation Nr: 1814260	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  09-29 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the character of appellant's discharge is a bar to receipt of VA benefits. 


REPRESENTATION

Appellant represented by:	Michigan Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The appellant served on active duty in the United States Army with active duty service from May 2006 to February 2008.  The Veteran served in Operation Iraqi Freedom and was awarded the Combat Infantry Badge.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The case was previously before the Board in September 2015 and the Board remanded the claim in order to afford the appellant an additional opportunity for a Board hearing.  The Veteran was incarcerated at the time and was unable to attend the scheduled hearing.  Accordingly, the Board directed the RO to schedule an additional hearing and to explore all reasonable avenues to honor the appellant's request.  

In January 2018, the appellant informed VA that he was still incarcerated and asked that his representative be allowed to speak on his behalf.  In February 2018, the appellant's representative submitted an Informal Hearing Presentation on behalf of the appellant.  Since the appellant will be incarcerated for the near future, the appellant will not suffer any prejudice because the appellant's representative submitted an argument on his behalf.  Thus, the Board finds that an additional remand will not be required to reschedule the appellant's hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.

The appellant contends that his actions that formed the basis for his discharge were due to the psychiatric impairments that he developed due to his service in Iraq.  The Board acknowledges that a discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 (c) and (d) is a statutory or regulatory bar to the payment of benefits, unless it is found that the person was insane at the time of the commission of the offense causing such discharge or release or unless otherwise specifically provided. 38 U.S.C.A. § 5303 (b); 38 C.F.R. § 3.12 (b).  The Board recognizes that the insanity need not have caused the misconduct; it must only have existed at the time of the commission of the offense leading to the person's discharge.  Struck v. Brown, 9 Vet. App. 145 (1996).  An "insane" person is defined by regulation as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for an appropriate examiner to review the appellant's claims file and render an opinion as to whether the appellant was insane under the applicable VA provisions at the time of his offenses that lead to his other than honorable discharge.  

The examiner's opinion should fully address the insanity definition set forth in 38 C.F.R. § 3.354 (a).

The examiner is asked to address the following records in the appellant's claims file: 

(A).  September 18, 2007, treatment note that shows the appellant reported that he had exposure to three IED blasts with loss of consciousness.  The record also shows that the appellant reported problems with memory and TBI.  

(B).  October 30, 2007, treatment note that shows the doctor examining the appellant stated that "uses alcohol excessively as it the only thing that helps him block the memories and feelings.  While he has a probable drinking problem, the priority problem is not booze but PTSD which will inform my treatment plan." 

(C).  October 31, 2007, treatment note that shows the appellant reported that he was using drugs to treat his symptoms.  

(D).  November 9, 2007, treatment note that shows the appellant reported that he feels all his previous problems with drug and alcohol abuse are related to PTSD.  

(E).  November 29, 2007, treatment note that shows "SM reports continual paranoid delusions of being pursed and hunted."  In addition, the appellant reportedly stated that "blacking out on booze is the only relief from dreams and flashbacks."  The note also reflects that the doctor reported that the "he meets or exceeds every criterion for PTSD" and most PTSD symptoms are severe.  Lastly, the note shows that the appellant was diagnosed with PTSD and Post-Concussion Syndrome.  

(F).  December 4, 2007, treatment note that indicates that the appellant reported that he was using drugs to treat his symptoms.  The note also indicates that the appellant complained of ongoing trouble sleeping, nightmares, and anxiety.  

The examiner is also requested to review the recommendation for the appellant's Army Commendation Medal and the comments made by the Company Commander and the Battalion Commander.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the appellant's claim on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, a supplemental statement of the case should be issued to the appellant and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


